Citation Nr: 0903897	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of creation of a debt in the amount of $4,064.40 
as a result of overpayment of disability compensation. 

2.  Waiver of recovery of overpayment in the amount of 
$4,064.40.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced 
disability compensation and established an overpayment debt 
of $4,064.40 and from a May 2006 decision of a Committee on 
Waivers and Compromises that denied waiver of the debt.  

The veteran has been incarcerated in a Florida correction 
facility since November 2000.  In correspondence in April 
2008, the veteran indicated a desire to have representation 
at a hearing before the Board.  Hearings may be conducted in 
Washington, D.C. or at VA facilities having adequate 
resources and personnel.  38 C.F.R. § 20.705 (2008).  The 
purpose of a hearing is to receive argument and testimony 
relevant and material to the appellate issue, and it is 
contemplated that the appellant and witnesses, if any, will 
be present.  A hearing will not normally be scheduled solely 
for the purpose of receiving argument by a representative 
which should be submitted in the form of a written brief.  
38 C.F.R. § 20.700 (2008).  As the veteran is unable to 
appear at an appropriate VA facility, the Board provided the 
claims file to his designated representative who provided a 
written brief in January 2009.  The Board will also carefully 
consider correspondence from the veteran and a relative 
received during the pendency of the appeal.  Therefore, the 
Board concludes that all opportunities to present evidence in 
support of his appeal within the limits of regulations have 
been provided.  Moreover, in light of the favorable outcome 
of the appeal, any error in failing to schedule a hearing is 
harmless.


FINDINGS OF FACT

1.  The veteran was granted service connection and a 20 
percent rating for residuals of a left ankle fracture in 
March 1975.  

2.  The veteran was incarcerated at a county facility for 
burglary on November [redacted], 2000. 

3.  The veteran was sentenced for second degree murder on 
November [redacted], 2001 and transferred to a state correction 
facility on December [redacted], 2001.  The projected release date is 
November [redacted], 2027. 

4.  The RO received information that the veteran was 
incarcerated in September 2002.  Confirmation from county and 
state sources was received in October 2002.  

5.  The veteran's disability compensation was not reduced to 
the 10 percent rate until after the June 30, 2005, payment.  

6.  The amount of overpayment in excess of entitlement was 
$4,064.40.  


CONCLUSIONS OF LAW

1.  An overpayment in the amount of $4,064.40 was properly 
created. 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 
(2008).   

2.  Recovery of the overpayment of disability compensation in 
the amount of $4,064.40 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are not required because the issue presented 
involves a claim for waiver of recovery of overpayment of VA 
benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (The notice and duty to assist provisions of the VCAA 
do not apply to chapter 53 waiver of recovery matters, as 
chapter 53 already contains its own notice provisions).  
Nevertheless, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of his challenge of 
eligibility for certain payments and request for a waiver of 
debt.  The Board concludes from that review that the 
requirements for the fair development of the claims have been 
met. 

The veteran served in the U.S. Coast Guard.  In March 1975, 
the RO granted service connection and a 20 percent rating for 
residuals of a fractured left ankle.  The file does not 
contain copies of notices or other correspondence that inform 
the veteran of conditions affecting the right to payment 
including the impact of incarceration.  

In September 2002, the RO received Social Security 
Administration information showing that the veteran had been 
confined at a Florida county facility on November [redacted], 2000.   
In response to a request for confirmation, the county 
sheriff's office provided a computer printout that showed the 
veteran was incarcerated on November [redacted], 2000 and released on 
December [redacted], 2001.  The file also contains a report from the 
Florida Department of Corrections obtained from a state 
Internet site in November 2002.  This document showed that 
the veteran was under "community supervision" for burglary 
of an occupied dwelling starting in November 2000.  He was 
sentenced for second degree murder on November [redacted], 2001 and 
incarcerated at a state facility on December [redacted], 2001.  The 
future date of release is in November 2027.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and who has a 
combined rating of 20 percent or more shall receive the rate 
of compensation of 10 percent payable beginning on the 61st 
day of incarceration.  All or part of the compensation not 
paid to the veteran may be apportioned to the veteran's 
spouse, child, or children on the basis of individual need.  
38 U.S.C.A. § 1114 (a), 5313 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.665 (2008).  In this case, the 61st day following 
incarceration was January [redacted], 2001.  

In correspondence in December 2002, the RO notified the 
veteran that his disability compensation would be reduced as 
a result of his incarceration.  The effective date 
established by the RO was January [redacted], 2002.  The veteran was 
informed of his right to submit evidence showing that the 
reduction should not be made.  In correspondence in December 
2002, the veteran informed the RO that his aunt received and 
handled his benefits for him, and he requested a hearing at 
the RO.  In correspondence in March 2003, the RO provided a 
corrected date for reduction of benefits of February 19, 
2002.  Although no explanation was provided, it appears that 
the RO established the date of initial incarceration as 
December [redacted], 2001.  

In December 2002, the veteran's ex-spouse petitioned for an 
apportionment of the veteran's benefits on behalf of their 
dependent son.  In March 2003, the RO responded to the 
veteran and his ex-spouse requesting information on 
dependency and an income and expense statement.  The same 
month, the veteran submitted declaration of dependents and a 
written statement describing his financial situation in 
prison and stated that he provided some financial support to 
a brother.  The veteran did not dispute the date of his 
incarceration but expressed disagreement with the decision to 
reduce benefits and requested a waiver of any debt.  

In correspondence to the veteran and the veteran's ex-spouse 
in October 2003, the RO denied apportionment of benefits 
because no response had been received regarding the financial 
need of the veteran's son.  Neither the veteran nor the ex-
spouse expressed disagreement within one year, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002).

In April 2005, the RO again notified the veteran that his 
disability benefits would be reduced effective February 19, 
2001, and advised the veteran that his dependents may receive 
an apportioned share.  

In July 2005, the RO issued a decision to reduce the 
veteran's disability benefits to 10 percent effective 
February [redacted], 2001.  Four days later, the RO issued a revised 
decision reducing the veteran's benefits effective January 
[redacted], 2002 based on the day of sentencing for a felony on 
November [redacted], 2001.  An audit performed by the RO showed that 
the veteran had actually been paid at the 20 percent rate 
until June 30, 2005.  The amount of overpayment was 
$4,064.40.  The RO also acknowledged the veteran's petition 
for waiver of the debt and requested financial status 
information.  
In several letters in July 2005, the veteran again expressed 
disagreement with the validity of the debt because he was 
unaware of the requirement to notify VA at the time of his 
incarceration.  He also requested waiver of the debt and 
apportionment of the benefits in favor of his dependent son 
because of financial hardship of his ex-spouse and son.  He 
further stated that his representative was his aunt and was 
unable to attend the hearing due to illness.  Finally, he 
provided information on his personal financial status while 
incarcerated.  

In May 2006, the Committee on Waivers and Compromises 
provided a copy of the audit and determined that an 
overpayment of $4,064.40 was a valid debt because the veteran 
failed to inform VA of incarceration for a felony on November 
[redacted], 2001.  The Committee provided no explanation why VA was 
aware of his incarceration as early as October 2002 and 
failed to execute a reduction in payments until June 30, 
2005.  In separate correspondence in May 2006, the Committee 
denied a waiver of the debt.  The Committee found no evidence 
of fraud, misrepresentation, or bad faith on the part of the 
veteran.  However, the Committee found that the veteran was 
at fault because he had been notified in annual letters of 
the requirement to notify VA if incarcerated and had 
continued to accept payments of benefits in excess of his 
entitlement.  The Committee also determined that the veteran 
was unjustly enriched and that collection would not be 
against equity and good conscience because his basic 
necessities of life were provided in prison by the state.  

In December 2006, the veteran continued to express 
disagreement and provided information on his financial status 
and the expenses he incurred for basic items that were not 
supplied by the state.  He also objected to the delay in 
executing the reduction of benefits that allowed the amount 
of debt to increase over three years. 
In an April 2007 substantive appeal, the veteran provided 
information showing that his monthly expenses for items not 
provided by the state was approximately $57.64 per month.  He 
requested that the debt recovery be limited to one half of 
his entitlement so that he could receive some funds for these 
expenses.  He continued to object to the delay in the 
reduction that allowed the debt to increase over several 
years.  He also provided a general description of the 
financial needs of his son.  

Validity of Debt

The Board concludes that the veteran was incarcerated at a 
county facility on November [redacted], 2000, and transferred to a 
state corrections facility on December [redacted], 2001.  Therefore, 
the veteran has been incarcerated at a state or local penal 
institution for felony offenses since November [redacted], 2000.  
However, the Board notes that the RO established the date of 
incarceration as November [redacted], 2001, the date of sentencing 
for conviction of felony murder.  This is an adjustment in 
favor of the veteran.  The veteran does not challenge the 
location, reasons, and date of his incarceration.  As a 
matter of law, the veteran's entitlement to disability 
benefits greater than 10 percent was not warranted on and 
after January [redacted], 2002, and any payments in excess of that 
entitlement properly represents an overpayment.  The veteran 
does not challenge nor does the Board find error in the audit 
provided by the RO to show the amount of overpayment 
accumulated from January [redacted], 2002, to June 30, 2005.  
Therefore, the Board concludes that $4,064.40 is a valid 
debt.    

Waiver of Debt

A waiver of recovery of an overpayment or waiver of 
collection of any indebtedness is not warranted where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 2002).  Although the Committee explicitly determined 
that there was evidence of fraud, misrepresentation, or bad 
faith.  Upon review of the record, the Board also concludes 
that there is no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran in this case.  Given 
that preliminary finding, the dispositive question before the 
Board for review is the issue of whether the evidence 
establishes that recovery of the overpayment indebtedness 
would be against equity and good conscience, in which case 
recovery of that overpayment may be waived. 38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of faults. Weighing fault of the 
debtor against VA fault.
3. Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.
5. Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements. 
However, the Board finds that the issues of balancing of 
fault, unjust enrichment, and undue hardship are more 
significant to the case before the Board.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of 
the debt." Veteran's Benefits Administration Circular 20-90- 
5 (Feb. 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government. The age, financial experience, and education of 
the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded 
excessive benefits because of administrative error, 
adjustment will be made usually by reducing or terminating 
benefits effective the last date of payment.  Administrative 
error is not for application when an overpayment results from 
an act of omission or commission by the payee.  If the payee 
fails to provide full disclosure of facts or due to the 
amount of the overpayment should know an error has been made, 
yet accepts the payment, the overpayment will not be 
considered due to administrative error.  VA Manual 22-4, Part 
III, § 2.03.  An example when administrative error applies is 
when VA erroneously interprets the law to allow payment of 
greater benefits than the legislative intent.  An example 
when administrative error does not apply is when the payee 
accepts an amount that is patently excessive.  Id. 

The Board concludes that the veteran was at fault for failure 
to notify VA of his incarceration at a county facility in 
November 2000, his sentencing for a second felony offense in 
November 2001, and his continued incarceration at a State 
facility in December 2001.  Although there are no copies of 
annual award correspondence in the claims file, the Board 
concludes that the veteran was likely in receipt of annual 
letters at least in 1999 and 2000 that advised him of cost of 
living increases in his existing benefits and that included a 
notice that his payments would be reduced on incarceration.  
The Board notes that, "[t]here is a presumption of regularity 
that attaches to actions of public officials." Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 
459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926). The United States Court of Appeals 
for Veterans Claims (Court) has also "applied the presumption 
of regularity to all manner of VA processes and procedures." 
Woods, 14 Vet. App. at 220; see Butler v. Principi, 244 F.3d 
1337, 1340 (Fed. Cir., 2001) (the presumption of regularity, 
presumed that the Department had properly discharged its 
responsibilities by attaching a copy of the notice of 
appellate rights to the notification letter). The Court has 
also stated that "[i]t is well settled that 'clear evidence 
to the contrary' is required to rebut the presumption of 
regularity, i.e. the presumption that notice was sent in the 
regular course of government action." Schoolman, 12 Vet. App. 
at 310. (citations omitted).

The Board further concludes that there was substantial fault 
by VA in failing to take prompt action to reduce benefits 
after receipt of confirmation of incarceration from the 
county sheriff on October 23, 2002.  VA did issue a notice to 
the veteran in December 2002 and afforded the veteran an 
opportunity to respond, appoint a representative, and appear 
at a hearing.  However, no action was taken from July 2003 to 
April 2005 when an additional notice of intent to reduce 
benefits was provided.  The reduction was executed after the 
June 30, 2005, payment.  Recovery of the debt by withholding 
funds from the remaining entitlement ensued.  Despite the 
veteran's challenges, the Committee never provided the 
veteran with an explanation for the delay or acknowledged any 
degree of fault.  

The Board will not attempt to partition the relative faults 
of the veteran and VA because establishing a date when VA 
should have exhausted due process requirements and executed a 
reduced payment would be speculative.  Nevertheless, in 
consideration of the length of delay of action by VA, the 
Board concludes that the balancing of fault weighs most 
heavily on VA for failing to execute the reduction of 
benefits for over two and one-half years after receiving 
notification of incarceration.  

Regarding the elements of hardship, the Board accepts as 
credible the veteran's statements and documentation of his 
monthly expenses of approximately $60.00 for items not 
provided by the state.  Even in the context of prison life, 
these expenses are not excessive and are related to basic 
needs of clothing and medication.  

Regarding the needs of the veteran's dependents, the Board 
notes that the veteran supported apportionment of benefits to 
his son.  However, the RO denied apportionment because 
evidence of his son's financial need was not received.  In 
January 2009, the veteran's representative contended that 
this action was cruel, but that decision is not on appeal 
before the Board.  To date, no information regarding 
dependent need has been received.  The Board therefore cannot 
consider this element in the evaluation of hardship.  

Finally, the Board concludes that the veteran was unjustly 
enriched by his receipt of benefits in excess of his 
entitlement up to June 30, 2005.  The total overpayment over 
40 months was $4,064.40 but the monthly amount of the 
overpayment was approximately $100.00 per month.  The veteran 
indicated that his disability payments were made to an 
account managed by his aunt who transferred funds to his 
prison account.  The veteran also stated that funds were 
provided by his aunt to other relatives in need.  The Board 
concludes that the enrichment of the veteran was not unjust.  
As an inmate, the veteran is severely limited in how he may 
use his available funds, and it is unlikely that he was able 
to purchase more than limited comfort items and medication 
during the period of overpayment and even less during the 
period of debt recovery.      

The Board concludes that a waiver of the debt of $4,064.40 is 
warranted.   

In considering the factor of balancing fault, the Board 
concludes that the weight of evidence shows that the fault in 
the creation of the overpayments was in the majority the 
result of VA administrative error.  Although the veteran did 
not inform VA of his incarceration, VA was aware of his 
status after approximately one year.  Prompt action by VA 
would have precluded a major portion of the overpayment and 
subsequently a less severe and more rapid recovery of the 
debt.  

In considering the factor of undue hardship, the Board 
concludes that the veteran's criminal sentence and status as 
an inmate creates a certain degree of hardship that is well 
justified and for which the veteran has been found completely 
responsible.  However, the Board also concludes that some 
expenditure of inmate funds for comfort items noted by the 
veteran is reasonable.  The state provides access to these 
items and would not do so if they were incompatible with the 
adjudged punishment.  The veteran indicated that his prison 
work is not compensated.  Therefore, some outside support, 
although not guaranteed or required, is permitted by the 
state and is not unreasonable.  Although compensation at the 
20 percent rate would provide funds in excess of the need, 
recovery of the debt from monthly compensation at the 10 
percent rate did impose an unnecessary hardship even in the 
context of prison life.    

Finally, the Board concludes that the veteran was enriched in 
that he did receive benefits to which he was not entitled.  
However, considering the totality of circumstances, the Board 
concludes that the enrichment was not unjust.  The veteran is 
not able to expend funds on his own needs beyond what is 
permitted at the prison facility.  His future needs will not 
likely change as his sentence continues to run for many 
years.  Finally, the length of the adjudication process and 
the amount of accumulated debt has been excessive as a result 
of administrative delay by VA.  The Board concludes it would 
be against equity and good conscience to enforce recovery of 
the debt.   


ORDER

A debt in the amount of $4,064.40 as a result of overpayment 
of disability compensation is valid, to that extent, the 
appeal is denied. 

A waiver of the recovery of overpayment of disability 
benefits of $4, 064.40 is granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


